Citation Nr: 0733072	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for muscular dystrophy.

2.  Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953 and from October 1959 to September 1960.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In December 2006 the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.

When the case was previously before the Board in January 
2007, the Board granted reopening of the veteran's claims for 
service connection for muscular dystrophy and scoliosis and 
remanded the reopened claims for additional development.  
That development has been completed to the extent possible 
and the case has been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The veteran was not found to have muscular dystrophy or 
scoliosis on examination for entrance onto active duty.

2.  The veteran's muscular dystrophy and resulting scoliosis 
were present during active duty.

3.  The evidence does not clearly and unmistakably establish 
that the muscular dystrophy or scoliosis existed prior to 
service and underwent no permanent increase in severity as a 
result of service.






CONCLUSIONS OF LAW

1.  Muscular dystrophy was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  Scoliosis was incurred in active service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) 38 C.F.R. § 3.159 (2007).

Factual Background

Service medical records for the veteran's first period of 
active duty do not show that he was found to have muscular 
dystrophy or scoliosis.  

Upon return to active duty in September 1959, the veteran was 
found to be normal in his enlistment examination.  

In January 1960, the veteran complained of a loss of weight 
and weakness.  After laboratory analysis was completed, the 
veteran was diagnosed with tuberculosis and recommended for 
isolation.  Service outpatient notes from February 1960 
document a 1 year history of a morning cough with increasing 
fatigue and transient chest pains.  At this time, the veteran 
reported that he took a job as a ditch digger in the summer 
of 1959, so that he could get in shape for the Navy.  Working 
in that capacity, he noted exertional dyspnea and marked 
fatigue after short intervals of activity.

In a record of medical care documenting the onset of the 
veteran's tuberculosis, the evaluating physician noted that 
the veteran's history was significant for a lifelong 
difficulty performing actual physical labor.  The veteran was 
noted to be tall and undernourished.  X-ray images showed 
extensive fibrotic and calcific densities in the veteran's 
lungs, as well as his "mid-dorsal scoliosis with the 
convexity to the right."  While undergoing treatment for 
tuberculosis, the veteran was noted to have paralysis of all 
extrinsic muscles of the eyes and atrophy of his testes, 
which was attributed to a prior bout with mumps in 1954.  A 
February 1960 eye evaluation resulted in a diagnosis of 
congenital extra-ocular motility palsy involving probable 
nuclear aplasia.  

Based on these conditions, prolonged hospitalization was 
indicated and the veteran's case was referred to a Medical 
Evaluation Board (MEB) in March 1960.  The MEB report 
indicates, in pertinent part, that the veteran had exertional 
dyspnea, weakness, and weight loss while serving in the Navy.  
Physical examination showed an asthenic, undernourished male 
with mild mid-dorsal scoliosis to the right.  A clinically 
substantiated tuberculosis diagnosis was noted, along with 
other conditions, including paralysis of intrinsic eye 
muscles due to nuclear aplasia.  The case was then referred 
to a Physical Evaluation Board.  In September 1960, a 
Physical Evaluation Board placed the veteran in retired due 
to disability status.

An April 1961 VA clinical discharge note indicates that a 
final diagnosis of tuberculosis was carried forward, but the 
veteran was recommended for full-time employment.  Subsequent 
notes from September 1962 indicate that the veteran was 
feeling well and able to work.  An October 1962 VA 
examination report indicates the veteran had no complaints 
and was feeling well.  An X-ray study at that time disclosed 
minimal right mid-dorsal scoliosis.

Records of private medical treatment, dated in October 1982, 
indicate that electrophysiological studies disclosed 
denervation and a muscle biopsy disclosed hypertrophy, 
atrophy, fiber-splitting, increased internal nuclei and a 
small amount of necrotic fibers.  In addition, chromosome 
analysis indicated the veteran had mosaic pattern 
Klinefelter's syndrome, with 47 chromosomes showing in some 
cells.  This diagnosis was provided as an explanation for the 
veteran's intention tremor and the veteran was referred for 
genetic counseling.

Private medical records from November 1982 note the veteran's 
longstanding history of neuromuscular dysfunction.  After 
discussing clinical evidence such as the clinical evidence 
noted above, the evaluating physician diagnosed the veteran 
with chronic spinal muscular atrophy with less common 
variants such as opthalmoplegia.  He found that this was not 
a congenital fiber type disproportion.

A note from a geneticist, also dated in November 1982, 
indicates that the veteran's condition is an accidental 
event, not associated with other affected family members.  He 
opined that the veteran's muscle weakness is more pronounced 
than usual for Klinefelter's syndrome patients, but that the 
veteran could expect a slow progression of weakness without 
severe disability.

Private Medical records dated in September 1983 indicate that 
the veteran had motor function problems and difficulty rising 
from a deep chair.  He was unsteady on his feet and took 
several falls on ice in the winter.  Physical examination 
indicated marked external opthalmoplegia, moderate facial 
weakness, moderate weakness in the proximal upper and lower 
extremities, and mild weakness in the distal upper and lower 
extremities.  He was diagnosed with stable neuromuscular 
disease.  Subsequent records from this same private 
physician, through September 1985, indicate that the veteran 
was permanently disabled due to his neuromuscular disease and 
added a diagnosis for musculoskeletal symptoms of uncertain 
etiology.  In a report dated in October 1987, a diagnosis of 
primary myopathy involving ocular and limb girdle muscles was 
added.

Private medical records from Dr. Rioux, dated in July 1985, 
indicate that the veteran was referred for treatment of his 
limb-girdle muscular dystrophy.  Eye and limb motor deficits 
were indicated.  In a July 1995 letter, Dr. Rioux stated that 
the veteran has had muscular dystrophy since early adult life 
and that his muscular dystrophy is related to the clinical 
presentation of opthalmoplegia during service.

The record of an August 2001 VA neurology consultation states 
that the veteran had a history of muscular dystrophy and 
Klinefelter's syndrome.  He was complaining of increasing 
muscle weakness and gait difficulty.  The veteran was 
described as a good historian and some medical records were 
reviewed.  The veteran reported childhood difficulty with 
physical activities and continued difficulty in the service.  
The veteran reported treatment for muscle difficulties during 
service but stated that he was not diagnosed.  The first 
post-service treatment was said to have taken place in 1982.  
Physical examination addressed the fact that the veteran was 
in a motorized wheelchair and could not attempt gait testing.  
Neurological and muscular deficits were also observed.  It 
was noted that there had been a mild progression of weakness 
compared to the early 1980 examinations.

August 2003 medical records from Dr. Rioux note that the 
veteran had had ongoing back pain since his adolescent years 
and that scoliosis was first identified during the veteran's 
military service.  In addition, the veteran's scoliosis was 
described as not being directly related to the veteran's 
limb-girdle atrophy.

A March 2004 letter from Dr. Rioux states, "It is evident 
from [the veteran's] history that his symptoms became 
apparent to him and to others when he was serving in the 
military."  Dr. Rioux further opined that it is possible that 
strenuous physical activities in service were instrumental in 
precipitating the veteran's in-service presentation of 
scoliosis and muscular dystrophy.

A July 2004 letter from a VA physician denotes a review of 
the veteran's claims file and states that the physical 
requirements of military service were instrumental in 
precipitating the veteran's muscular dystrophy and scoliosis 
presentation during service.  The VA physician further opined 
that, while the veteran's condition was aggravated during 
service, it returned to baseline once the physical 
requirements were removed, so there was no ongoing 
aggravation.

In September 2004, the veteran underwent a VA examination to 
address the etiology of his scoliosis and muscular dystrophy.  
The claims folder was reviewed.  The examiner noted the onset 
of muscular dystrophy symptoms in 1982.  The examiner noted 
the veteran's lifelong history of ocular motor palsy and 
history of difficulty running and climbing steps and frequent 
falls.  After discussing the clinical evidence, the examiner 
found that the veteran had mild to moderate, but progressive, 
neuromuscular disease.  He opined that the veteran's 1982 
biopsy results are suggestive of a variant of formal spinal 
muscular atrophy.  He found this to be linked to genetic 
mutation in the veteran's chromosomes.  With respect to a 
primary muscle disease, he found that an exact diagnosis was 
elusive.  He also noted that it would be difficult to comment 
on whether the veteran's extra ocular muscle palsy was an 
early presentation of muscular dystrophy.  He noted a lack of 
ptosis in the veteran's medical records, and stated that the 
presence of ptosis is a hallmark of oculopharyngeal 
dystrophy.  In summary, the examiner noted that his opinions 
were generalizations without literature to back them up.  
Notwithstanding this, he found that scoliosis could well be 
connected as an early manifestation of muscular dystrophy, as 
most muscular dystrophy patients develop this.  Therefore, he 
opined that the veteran's scoliosis and muscular dystrophy 
were, as likely as not, related.  However, he found that the 
veteran's extra ocular muscle palsy is extremely unlikely to 
be an early manifestation of the muscular dystrophy.  He 
added that the eye and upper extremity conditions have no 
relationship with the veteran's tuberculosis, and he 
discounted the possibility of tuberculosis meningitis.

In May 2007, the claims folder was reviewed by another VA 
physician.  He noted that the veteran's diagnoses of limb-
girdle atrophy and scoliosis were well established.  He also 
noted that the veteran's scoliosis was first established by 
X-ray evidence during service, and described as mild.  He 
assessed the history of the veteran's muscular dystrophy as 
dating to the veteran's childhood.  The examiner then stated 
that muscular dystrophies are genetic defects, and not 
acquired diseases.  He also stated that spinal scoliosis is 
often associated with muscular dystrophies.  So the veteran's 
scoliosis, he opined, was at least as likely as not secondary 
to early muscular dystrophy.  In summary, he then opined that 
the veteran's muscular dystrophy as likely as not preceded 
the veteran's entry into service, but that even though the 
veteran exhibited some signs of this during service, there is 
no evidence of permanent aggravation or worsening caused by 
military activities.

An August 2007 letter from Dr. Rioux states that he had been 
treating the veteran for 20 years.  He indicated that the 
veteran has adult-onset spinal muscular atrophy with extra 
ocular muscle palsy and that the veteran's symptoms began in 
the military and were apparent to others working with him at 
that time.  He stated that the veteran's symptoms were 
exacerbated by strenuous activities and caused symptomatic 
manifestations of muscular dystrophy at that time.  He 
indicated that it is his opinion, along with several other 
medical specialists, that the veteran's adult-onset spinal 
muscular atrophy began during military service and that his 
symptoms were exacerbated by rigors and physical activity 
incident thereto.

Lay statements of record include a November 1960 letter from 
the veteran's spouse indicating that, to her knowledge, the 
veteran was in good health from 1955 forward, until diagnosed 
with tuberculosis in January 1960.  She stated that there was 
some post-separation improvement, but that the veteran had a 
long way to go with respect to full recovery.  A letter from 
L.A., received in October 1960, states that the veteran had 
been in good health since childhood and throughout his 
"entire life" prior to his Naval service.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303 
(c).

VA's General Counsel has held that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the conditions in question were 
incurred or aggravated during service within the meaning of 
VA laws and regulations.  It has also expressly stated that 
the terms "disease" and "defects" must be interpreted as 
being mutually exclusive.  The term "disease" is broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  On the other hand, the term "defects" 
would be definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

Analysis

The physicians who have provided opinions concerning the 
etiology of the veteran's muscular dystrophy and scoliosis 
generally agree that the veteran manifested muscular 
dystrophy during service and that his scoliosis is due to the 
muscular dystropy.  In addition, they generally agree that 
the muscular dystrophy is congenital in origin.  Although the 
VA physician who reviewed the claims folder in May 2007 has 
opined that the veteran's muscular dystrophy is a congenital 
defect, rather than a disease, the Board believes that the 
preponderance of the medical evidence establishes that it is 
a disease, as that term has been defined by VA's General 
Counsel.  In this regard, the Board notes that Dr. Rioux has 
stated that the veteran's muscular dystrophy had its onset in 
adulthood.  Moreover, the progressive nature of the veteran's 
muscular dystrophy is clearly shown by the medical evidence.  

No evidence of muscular dystrophy was found on either of the 
veteran's examinations for entrance onto active duty.  
Therefore, the presumption of soundness applies.  There is 
conflicting medical evidence concerning whether the veteran's 
muscular dystrophy was manifested prior to service.  In 
particular, the Board notes that Dr. Rioux, who has been 
treating the veteran for muscular dystrophy for many years, 
is of the opinion that the muscular dystrophy was initially 
manifested while the veteran was on active duty.  In light of 
Dr. Rioux's opinion and the lay evidence to the effect that 
the veteran had no noticeable problems prior to service, the 
Board concludes that the evidence does not clearly and 
unmistakably establish that the muscular dystrophy existed 
prior to service and was not aggravated by service.  
Accordingly, the presumption of soundness has not been 
rebutted and the veteran is entitled to service connection 
for muscular dystrophy with scoliosis.


ORDER

Entitlement to service connection for muscular dystrophy is 
granted.

Entitlement to service connection for scoliosis is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


